Case 2:20-cv-10949-LVP-PTM ECF No. 59, PageID.1592 Filed 05/09/20 Page 1 of 4




                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DISTRICT


      JAMAAL CAMERON; RICHARD
      BRIGGS; RAJ LEE; MICHAEL
      CAMERON; MATTHEW
      SAUNDERS, individually and on
      behalf of all others similarly situated,
                                                     Case 2:20-cv-10949-LVP-MJH
            Plaintiffs,

      v.

      MICHAEL BOUCHARD, in his
      official capacity as Sheriff of Oakland
      County; CURTIS D. CHILDS, in his
      official capacity as Commander of
      Corrective Services; OAKLAND
      COUNTY, MICHIGAN,

           Defendants.
      ________________________________________________________________

                       DEFENDANTS’ AMENDED EXHIBIT LIST

            NOW COME Defendants, MICHAEL BOUCHARD, CURTIS D. CHILDS

      and OAKLAND COUNTY, by and through their attorneys, POTTER

      DeAGOSTINO O’DEA & CLARK, and hereby amend their list of the following

      exhibits that may be used at the time of trial in this matter:




                                                 1
Case 2:20-cv-10949-LVP-PTM ECF No. 59, PageID.1593 Filed 05/09/20 Page 2 of 4




           A.    Time-line/PowerPoint of actions taken by Oakland County Jail in
                 response to COVID-19

           B.    Chart depicting total population reduction by day and daily swabs
                 per day, including underlying back up data

           C.    Housing List Occupancy for May 1st 2020 divided by cell,
                 including underlying back up data

           D.    Court documents for People v. Michael Doyle, Oakland County
                 Circuit Court Case No. 2019-272793-FH regarding request for
                 early release

           E.    Court documents for People v. James Webb, 52-3 District Court
                 Case No. 15-001821-ST regarding request for early release

           F.    Court documents for People v. Jamaal Cameron, Oakland County
                 Circuit Court Case No. 19-272469-FH regarding request for early
                 release

           G.    Pictures of Oakland County Jail Diagrams, including close-up
                 colorized pictures

           H.    Email from Captain Childs to Vicki Warren regarding creation of
                 additional medical priority list for potential prisoner release request
                 dtd 04/8/20

           I.    Quotation for 5,000 cotton masks requested by OCJ

           J.    Memo created by Captain Childs that was posted in OCJ with
                 COVID-19 information

           K.    Course Complete History for Oakland County Sheriff’s
                 Office/Oakland County Jail personnel regarding COVID-19 testing
                 and illness guidance

           L.    Pictures taken during Dr. Paredes’ inspection of OCJ


                                             2
Case 2:20-cv-10949-LVP-PTM ECF No. 59, PageID.1594 Filed 05/09/20 Page 3 of 4




            M.    Jamaal Cameron’s Medical Prescreening

            N.    Email from Captain Childs to Jennifer Brantley dtd 03/26/20

            O.    Email from Captain Childs to Dale Miller dtd 03/27/20

            P.    Jamaal Cameron’s original Medical Prescreening

            Q.    Inmate refusal letters for COVID-19 swab

            R.    Audio recordings from Dr. Paredes’ inspection (not admitted during
                  trial, marked for Appellate Record)

            S.    Captain Curtis Childs’ Affidavit dtd 04/23/20

            T.    Vicki-Lyn Warren’s Affidavit dtd 04/19/20

            U.    Sergeant Ryan Terry’s Affidavit dtd 04/19/20


                                      POTTER, DeAGOSTINO, O’DEA & CLARK
                                      /s/ STEVEN M. POTTER (P33344)
                                      Attorneys for Defendants
                                      2701 Cambridge Court, Suite 223
                                      Auburn Hills, Michigan 48326
      Dated: May 9, 2020              (248) 377-1700
                                      spotter@potterlaw.com


                             CERTIFICATE OF SERVICE

       I hereby certify that on May 9, 2020, I electronically filed the foregoing paper
      with the Clerk of the Court using the ECF system which will send notification of
                           such filing to all participating attorneys.

                                        /s/ STEVEN M. POTTER (P33344)
                                        Attorney for Defendants
                                        2701 Cambridge Court, Suite 223

                                             3
Case 2:20-cv-10949-LVP-PTM ECF No. 59, PageID.1595 Filed 05/09/20 Page 4 of 4




                                     Auburn Hills, Michigan 48326
                                     (248) 377-1700
                                     spotter@potterlaw.com




                                      4
